The Chancellor.
This bill is filed, by the husband against his wife, for a divorce on the ground of desertion for more than five years. The defendant has answered the bill, but not under oath. By her answer, she denies the wilful desertion, and alleges that she was expelled from the complainant’s roof by his extreme cruelty towards her. She now presents her answer verified. It may be read as an affidavit on this motion, but as an answer, the defendant is not entitled to the benefit of it as in other cases in equity. Nixon 205, § 2. She shows that *71she is destitute of means to support herself or to defend this suit. It is admitted that the complainant has landed property worth from three to five thousand dollars. The complainant has examined several witnesses, by which he makes out a prima fade case of desertion. lam unwilling, as the case is now presented, to allow alimony. The fact, that the defendant has lived apart from her husband for more than five years without applying to this court for its protection; and now, when these proceedings are instituted, applies for the first time to this court for support, taken in connection with the testimony by which her allegations of cruelty on the part of the husband are denied, presents a case which does not entitle her to alimony pendente Ute. But I think the husband should furnish her means to defend this suit. She is an old woman, nearly seventy years of age. The issue of this suit is important to her. She is poor, and without means to protect herself against the charges made against her by her husband. If he is successful, she is cut oft' from dower in his lands. Without an allowance by which she can defend this suit, it must go against her by default, and she be deprived of her rights without a hearing. She may be able to rehut the evidence which is brought against her, if she has the opportunity of doing it.
Under the circumstances, I will make an order for an allowance of fifty dollars, to he paid her by the complainant, to defray the expenses of making her defence.